Citation Nr: 1025979	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-49 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In connection with his appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO in May 2010; a transcript of the 
hearing is associated with the claims file.    

At the time of the Veteran's Board hearing, his 
representative raised the issue of entitlement to a rating 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD).  This issue has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The Board also notes that, in a November 2008 statement, the 
Veteran indicated that he was submitting additional documents as 
"evidence of his disability claim for exposure to Agent 
Orange."  The Veteran is advised that exposure to Agent Orange 
in and of itself is not a disability.  Therefore, if he would 
like to submit a claim for a disability caused by Agent Orange 
exposure, he should so inform the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Veteran claims that he is unemployable due to his service-
connected PTSD, which is currently evaluated as 50 percent 
disabling.  He alleges that, due to PTSD symptoms of 
irritability, anger, poor concentration, poor memory, and sleep 
disturbances he is unable to work.  Therefore, the Veteran claims 
that a TDIU is warranted.

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled under 
the schedular criteria, a total rating may nevertheless be 
granted if service-connected disorders prevent him or her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, the 
disability is rated at 60 percent or more; and if there are two 
or more disabilities, at least one of them is rated at 40 percent 
or more and the combined rating is 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2009).

If the evidence demonstrates that the Veteran is unemployable by 
reason of his service-connected disabilities, but fails to meet 
the percentage standards discussed above, the claim must be 
submitted to the Director of Compensation and Pension (C&P) 
Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for only 
one disability, PTSD, which is evaluated as 50 percent disabling.  
As indicated in the Introduction, his representative has raised 
an issue of entitlement to a rating in excess of 50 percent for 
such service-connected disability.  Therefore, as the outcome of 
the Veteran's increased rating claim could impact his pending 
claim for a TDIU rating, the claims are inextricably intertwined 
and, before the issue of entitlement to a TDIU rating can be 
addressed on appeal, the Veteran's increased rating claim must be 
adjudicated by the agency of original jurisdiction (AOJ).  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board 
consideration of the merits of the Veteran's claim for a TDIU 
rating is deferred pending the adjudication of his increased 
rating claim.

After the AOJ has adjudicated the Veteran's increased rating 
claim, his claim for a TDIU should be readjudicated.  In this 
regard, if an increased rating for his PTSD is denied, his only 
service-connected disability will be evaluated as 50 percent 
disabling and the percentage criteria under 38 C.F.R. § 4.16(a) 
will not have been met.  The issue, then, will be whether the 
Veteran's service-connected disability nevertheless prohibits him 
from sustaining gainful employment such that the claim should be 
submitted to the Director of C&P Service for extraschedular 
consideration.

In this regard, the Veteran's former employer indicated that he 
was discharged from his job in November 2005 after making 
threatening statements.  A September 2008 VA examination reflects 
that the Veteran was fired from his last job due to his inability 
to control his anger and avoidance behavior.  The examiner 
indicated that the Veteran was unable to work apparently due to 
his anger problem that resulted in his firing from his job after 
20 years of employment with the company.  The examiner further 
reported that the Veteran had total occupational and social 
impairment due to his PTSD signs and symptoms, indicating that 
the Veteran was currently unemployed apparently due to the 
severity of particular PTSD symptoms, i.e., anger.  Additionally, 
in February 2009 statements, the Veteran's treating VA social 
worker indicated that he was unable to obtain or keep a job due 
to his PTSD symptomatology.  

Therefore, the Board finds that the evidence reflects that the 
Veteran is unemployable due to his service-connected PTSD.  As 
such, if after adjudicating the Veteran's increased rating claim, 
the AOJ determines that the percentage criteria listed under 38 
C.F.R. § 4.16(a) still have not been met, the case should be 
forwarded to the Director of C&P Service for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  After adjudicating the Veteran's claim of 
entitlement to a rating in excess of 50 
percent for PTSD, which has been referred to 
the AOJ in the Introduction, if the 
percentage criteria listed under 38 C.F.R. § 
4.16(a) still have not been met, the case 
should be forwarded to the Director of C&P 
Service for extraschedular consideration.  

2.  Thereafter, the Veteran's TDIU claim 
should be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

